 USDC IN/ND case 3:18-cv-00574-JD-APR document 86 filed 10/11/18 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

AARON COATES                   )
                               )
                   Plaintiff   )              CASE NO. 3:18-cv-574-JD-APR
                               )
            vs.                )
                               )
VALEO FINANCIAL ADVISORS, )
LLC, et al.                    )
                               )
                   Defendants  )
______________________________ )


                           DEFENDANT PAMELA K. KOEHLER’S
                        MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Comes now Defendant Pamela K. Koehler, by counsel, and moves this Court to dismiss

Defendant with prejudice, pursuant to Federal Rule of Civil Procedure 12(b)(6), on the ground

that Plaintiff has failed to state a claim upon which relief can be granted. Additionally,

Defendant moves this Court to dismiss Defendant with prejudice, pursuant to Federal Rule of

Civil Procedure 12(b)(1), on the ground that the Rooker-Feldman doctrine bars Plaintiff’s claims

and the Court has no subject matter jurisdiction over this matter.

       WHEREFORE, as set forth more fully in the accompanying Brief in Support of

Defendant’s Motion to Dismiss, Defendant respectfully prays that the Court grant her Motion to

Dismiss with prejudice and for all other just and proper relief.


                                              KIGHTLINGER & GRAY, LLP

                                              By      s/ Louis J. Britton
                                                      Louis J. Britton
                                                      Attorney I.D. No. 27754-49
                                                      Attorney for Pamela K. Koehler
 USDC IN/ND case 3:18-cv-00574-JD-APR document 86 filed 10/11/18 page 2 of 2


                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 11, 2018, the foregoing pleading was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.

         Joshua R. Lowry                               John W. Borkowski
         Kelly D. Cochran                              Aleksandra O. Rushing
         Indiana Attorney General’s Office             HUSCH BLACKWELL
         joshua.lowry@atg.in.gov                       john.borkowski@huschblackwell.com
         kelly.cochran@atg.in.gov                      aleks.rushing@huschblackwell.com

         Michael A. Dorelli                            Grant E. Helms
         David J. Hensel                               Office of Corporation Counsel
         HOOVER HULL TURNER                            grant.helms@indy.gov
         mdorelli@hooverhullturner.com
         dhensel@hooverhullturner.com                  Kevin K. Fitzharris
                                                       BARRETT McNAGNY
         Michael L. Meyer                              Email: kkf@barrettlaw.com
         TAFT STETTINIUS & HOLLISTER
         mmeyer@taftlaw.com



                 I further certify that on October 11, 2018, a copy of the foregoing pleading was
         mailed, by first-class U.S. Mail, to:

                                Aaron Coates
                                18709 Taft Court
                                Goshen, IN 46528


                                                         s/ Louis J. Britton
                                                         Louis J. Britton
         KIGHTLINGER & GRAY, LLP
         One Indiana Square, Suite 300
         211 North Pennsylvania Street
         Indianapolis, Indiana 46204
         Telephone: 317-638-4521
         Email: lbritton@k-glaw.com




181192\4869761-1
                                                   2
